Exhibit 10.2

 

AMENDMENT TO AMENDED AND RESTATED SECONDMENT AGREEMENT

 

This Amendment to Amended and Restated Secondment Agreement (this “Amendment”),
effective as of October 22, 2015, is entered into by and among SFX
Entertainment, Inc. (the “Company”), ID&T Enterprise B.V. (the “Home
Company”), IDT/SFX North America LLC (“ID&T”) and Ritty van Straalen
(“Employee”).  The Company, the Home Company, ID&T and Employee are collectively
referred to herein as the “Parties”.

 

Reference is made to that certain Amended and Restated Secondment Agreement (the
“Employment Agreement”) dated April 6, 2015 (the “Original Agreement”) by and
among the Parties.  The Parties now desire to amend certain terms of the
Employment Agreement as set forth herein.  Accordingly, in consideration of the
terms and provisions hereof, the Parties hereby agree as follows:

 

1.                                      Section 2 of the Employment Agreement is
hereby modified by adding in new subsections as follows:

 

“q.                                Restricted Stock Grant.  Employee is hereby
granted Three Hundred Thousand (300,000) shares of restricted stock of the
Company (the “Restricted Stock”).  The Restricted Stock is issued pursuant to,
and subject to, the Plan. The Restricted Stock shall vest in accordance with the
following vesting schedule so long as Employee is in the continuous employ of
the Company (or any of its affiliates, successors, or assigns) on such dates: 
(i) 100,000 as of the date hereof (the date of such approval, the “Restricted
Stock Grant Date”), (ii) 100,000 on the first anniversary of the Restricted
Stock Grant Date and (iii) 100,000 on the second anniversary of the Restricted
Stock Grant Date (collectively, the “Vesting Schedule”, each date an
“Installment Date”, and the number of shares of Restricted Stock vesting on each
Installment Date, the “Installment Shares”),

 

i.                  Notwithstanding the Vesting Schedule, in the event of a
Change of Control (as defined in the Plan), all unvested Restricted Stock shall
accelerate and immediately vest upon the closing of such Change of Control, and
all of the Restricted Stock will be cashed out in the Change of Control in
accordance with the terms of such acquisition.

 

ii.               Notwithstanding the Vesting Schedule, in the event of death,
Disability, termination by Employee for Good Reason, or termination by the
Company for any reason other than Cause, all such unvested Restricted Stock
shall fully vest immediately.

 

iii.            In the event of a Transaction (as defined below), all then
vested shares of Restricted Stock shall be cashed out in the Transaction, and to
the extent that any shares of the Restricted Stock are unvested at the time of
such Transaction, all of such unvested shares shall also accelerate and be
cashed out in the Transaction in accordance with the terms of such acquisition,
provided that all proceeds generated therefrom shall be placed in an escrow or
similar account held by the Company for the benefit of

 

--------------------------------------------------------------------------------


 

Employee to be released as set forth herein.  On any Installment Date after the
Transaction, the Company shall withdraw from such account and pay to Employee an
amount equal to such number of Installment Shares multiplied by the price paid
per share of common stock at the time of the Transaction, provided that Employee
is in continuous employment of the successor company on such Installment Date. 
For purposes of this Agreement, a “Transaction” means any merger or acquisition
that results in the ownership of 50% or more of the outstanding common stock of
the Company, the acquisition of substantially all assets of the Company, or
similar acquisition of control of the Company, by Mr. Robert F.X. Sillerman or
his affiliates.    Notwithstanding this Section and in addition to the
consideration paid thereunder, in the event the market price per share of the
successor company on such Installment Date is greater than the price per share
in the Transaction, the successor company shall pay the difference to Employee
with respect to each of the Installment Shares that would have vested had a
Transaction not occurred.  The market price per share of the successor company
shall be set, if publicly traded, at the closing price of the stock on the
Installment Date or, if the market is not open on the Installment Date, the
following trading day.  If the stock of the successor company is not publicly
traded, the market price of such shares shall be determined by the board of the
successor company.

 

r.                                         Option Grant.  Employee is hereby
granted Five Hundred Thousand (500,000) stock options (the “Option Grant”) at
Fair Market Value (as defined in the Plan) per share.  The Option Grant shall
vest in accordance with the following vesting schedule so long as Employee is in
the continuous employ of the Company (or any of its affiliates, successors, or
assigns) on such dates:  (i) 25% upon the date hereof (the “Option Grant Date”),
and (ii) 25% on each of the first three anniversaries of Option Grant Date.  The
Option Grant is issued pursuant to, and subject to, the Plan.”  Notwithstanding
the foregoing vesting schedule, such Option Grant shall fully vest immediately
prior to the date on which the Company consummates a Change of Control (as
defined in the Plan) and in the event of death, Disability, termination by
Employee for Good Reason, or termination by the Company for any reason other
than Cause.”

 

2.                                      Section 26 of the Employment Agreement
is hereby modified by adding the following at the end of Section 6:
“Notwithstanding any provision in this Section to the contrary, following a
Change of Control Transaction Employee shall have the right to terminate his
employment hereunder following a twelve month service period (the “Service
Period”), provided he provides no less than three months advance notice of his
election to terminate and at that time enters into an agreement with the Company
providing that for a three month period following his termination Employee shall
not render services to any person or entity that is a business competitor of the
Company or its affiliates (including but not limited any person or entity
relating in any way to live entertainment, electronic dance music, or the
production of music festivals). Upon the conclusion of the Service Period, any
unvested equity grants held by Employee shall accelerate in full.”

 

2

--------------------------------------------------------------------------------


 

3.                                      Except as amended hereby, the Employment
Agreement shall remain unchanged and in full force and effect.  Any references
in the Employment Agreement to the “Agreement” shall mean the Employment
Agreement as amended by this Amendment.

 

4.                                      In the event of a conflict between this
Amendment and the Employment Agreement, this Amendment shall control for all
purposes.

 

5.                                      This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same agreement.  Signatures on this Amendment
which are transmitted by email or facsimile shall be binding as if original
signatures.

 

6.                                      This Agreement shall in all respects be
interpreted, enforced, and governed by and continued and enforced in accordance
with Dutch law.  Any dispute, action or proceeding in connection with the
matters related to or arising out of this Agreement shall be submitted to the
jurisdiction of the relevant court in the Netherlands.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Robert FX Sillerman

 

 

 

Name:

Robert FX Sillerman

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Ritty van Straalen

 

 

Ritty van Straalen

 

 

--------------------------------------------------------------------------------